DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-18, 25-26, 60, 67 filed December 8th , 2021 are the subject matter of this Office Action.
 Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 12/08/2021 is acknowledged. Claims 26, 60, and 67 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021. Claims 1, 4-18, 25 are the subject matter of this Office Action.
  
Priority
Acknowledgement is made of the national stage entry of PCT/US2018/039822 filed 06/27/2018 which claims priority to U.S. Provisional Application 62525969 filed 06/28/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content 
 
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 The term "control" in claims 9-10 is a relative term which renders the claim indefinite.  The term "control" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “control” has multiple interpretations and the metes and bounds of what subject lies within the limitation of “control” and what subject lies outside the boundary of “control” further renders the claim indefinite. One interpretation of the phrase “control” embraces a healthy human patient, neither diagnosed with melanoma, nor suspected of having melanoma, nor treated with a ferroptosis inducing agent.  An alternative interpretation of control embraces a patient who has been diagnosed with Packard, 751 F.3d at 1311.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 8-10, 16-18 and 25 are rejected under 35 U.S.C. 102(a)(1) as being Jiao (European Journal of Medicinal Chemistry Vol. 90 pages 170-183 published 2015) as evidenced by Lachaier (Anticancer Research Vol. 34 pages 6417-6422. Published 2014);  Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010); Zon (US2015/0306080 published 10/29/2015) and Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016).
Jiao teaches treatment of melanoma in patients comprising administering a therapeutically effective amount of sorafenib (page 173-174; Figure 4). As evidenced by Lachaier teaches that said sorafenib administered to the melanoma patient in Jiao above is an art-recognized ferroptosis inducer (title, abstract, Figure 4).
As evidenced by Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010) and Zon (US2015/0306080 published 10/29/2015), said A375 melanoma cells in the patient treated with ferroptosis inducing agent sorafenib comprise a reduced expression of MITF compared to control, while comprising upregulation of the neural crest phenotypic marker SOX10  (Figures 1A, 1N of Mascarenhas; [0023], [0193] of Zon). 
As evidenced by Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016), said A375 cells are art-recognized as amelatoic melanoma cells  (page 41143 left col.). 
Regarding the limitation of claim 25, as only the ferroptosis inducing sorafenib is administered to the melanoma patient, the method of Jiao is free of metal chelators and antioxidants.
 
Claim(s) 1, 5-6, 11-15, 17, 25 are rejected under 35 U.S.C. 102(a)(1) as being Lehrer (WO2012/027716 published 03/01/2012). 
  Lehrer teaches the method of treating malignant melanoma in a subject in need, wherein the melanoma comprises a V600E b-raf mutation and the subject is being 
 
    PNG
    media_image1.png
    676
    960
    media_image1.png
    Greyscale

Lehrer teaches administering the tyrosine kinase inhibitor sorafenib to said subject who has been treated and become resistant to vemurafenib (claims 1-4, 7). As evidenced by Lachaier (Anticancer Research Vol. 34 pages 6417-6422 published 2014), said sorafenib reads on the limitation of a ferroptosis inducing agent (title, abstract, Figure 4). As the methodology of Lehrer embraces only the administration of the ferroptosis inducing sorafenib following vemurafenib, said methodology is free of chelators and antioxidants. 
 
 Claim(s) 1, 5-7, 11-15, 17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO2017/058007 published 04/06/2017). 
 
 Wang teaches the method of treating patients with B-raf mutated melanoma in a subject in need comprising administering the XCT inhibitor erastin in combination with an HDAC inhibitor, wherein said subject had acquired resistance to a MAPK inhibitor. Vemurafenib is taught as one of 10 MAPK inhibitors to be administered in the regimen of Wang (abstract, page 30- page 32 line 5, claims 19, 23-24). As the methodology of Wang embraces only the administration of the ferroptosis inducing erastin following vemurafenib resistance, said methodology is free of chelators and antioxidants.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 8-10, 16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (European Journal of Medicinal Chemistry Vol. 90 pages 170-183 published 2015), Lachaier (Anticancer Research Vol. 34 pages 6417-6422. Published 2014) and Dudley (Journal of Clinical Oncology Vol. 26 pages 5233-5239 published 2008). 
Jiao teaches treatment of melanoma in patients comprising administering a therapeutically effective amount of sorafenib (page 173-174; Figure 4). As evidenced by Lachaier teaches that said sorafenib administered to the melanoma patient in Jiao above is an art-recognized ferroptosis inducer (title, abstract, Figure 4).
As evidenced by Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010) and Zon (US2015/0306080 published 10/29/2015), said A375 melanoma cells in the patient treated with ferroptosis inducing agent sorafenib comprise a reduced expression of MITF compared to control, while comprising upregulation of the neural crest phenotypic marker SOX10  (Figures 1A, 1N of Mascarenhas; [0023], [0193] of Zon). 
As evidenced by Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016), said A375 cells are art-recognized as amelatoic melanoma cells  (page 41143 left col.). 
Regarding the limitation of claim 25, as only the ferroptosis inducing sorafenib is administered to the melanoma patient, the method of Jiao is free of metal chelators and antioxidants.
 However, Jiao does not specifically teach incorporating adoptive T-cell transfer therapy to the chemotherapeutic regimen of the ferroptosis inducing sorafenib. 
Dudley (Journal of Clinical Oncology Vol. 26 pages 5233-5239 published 2008) teaches that incorporation of adoptive T-cell transfer therapy to melanoma patients receiving chemotherapy, resulting in improved clinical response compared to chemotherapy alone (page 5235 left col., page 5238 right col.,  Table 2). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate adoptive T-cell transfer therapy to the melanoma patient being treated with the chemotherapeutic agent sorafenib taught by Jiao above. Motivation to incorporate adoptive T-cell transfer therapy to said melanoma patient logically flows from the fact that Dudley teaches that incorporation of adoptive T-cell transfer therapy to melanoma patients already receiving chemotherapy yields an improved clinical response in treating melanoma compared to chemotherapy alone. Accordingly, said artisan would have readily predicted that combining the melanoma treating adoptive T-cell transfer therapy to the sorafenib regimen of Jiao would have effectively treated melanoma in the subject. 

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628